DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 17/143,537 filed on 01/07/2021.
Claims 1 -20 are pending.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 01/28/2022 have been considered by the Examiner.
Terminal Disclaimer
The terminal disclaimer filed on 04/29/2022 and recorded in the IFW (DIST.E.FILE) disclaiming the terminal portion of any patent granted on reference Application Number 15/189,202 now US Patent 10,944,806 B2 is accepted. The terminal disclaimer was approved on 04/29/2022 and recorded in the IFW (DISQ.E.FILE).
			REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reason for allowance:
Li et al. (US 9,215,080 B2) teaches a system for adaptive bit rate distribution of multicast streams configured to identify and transmit streams by a content delivery network. The streams may each contain a content item that is encoded at a different bit rate for each stream and may determine segments of the streams based on time stamps associated with the content item or markers of the streams. The system may transmit a first segment of a first stream encoded at a first bit rate to a user device in response to a request and, upon completing the transmission of the first segment, transmit a second segment of a second stream encoded at a second bit rate to the user device in response to a request.
Matsuda et al. (US 2012/0210222A1) teaches a media-editing application which provides an in-line precision editor that can be opened in a composite display area. A selection of an edge between two clips expands a composite lane into two lanes, a first lane and a second lane. The first lane is then used to perform edits to the left side of the selected edge, while the second lane is used to perform edits to the right side of the selected edge. The first lane shows the additional media content available for the clip on the left side of the edge to include. The second lane shows the additional media content available for the clip on the right side of the edge to include. The additional media content is in the source media file, of which a clip represents a portion.
Van Veldhuisen (US 2015/0281752 A1) teaches techniques for synchronizing streams in an adaptive streaming environment which includes cross-chassis and intra-chassis synchronization of video and/or audio. In an adaptive streaming system that streams content in segments or chunks at varying levels of quality corresponding to different coding rates, implementations enable seamless switching between output streams. The techniques synchronize multiple output streams for switching between coded adaptive bit rate streams across multiple chassis involve enforcing decisions of a master encoder for inverse telecine, frame rate conversion, and segment boundary to slave encoders associated with the same group of output stream representations.
Hodge (US 2009/0133093 A1) teaches methods for generating metadata utilized by a DVR to filter content from a video stream. A video stream is reviewed to identify portions the video stream to skip during presentation of the video stream. Text data associated with the video stream is parsed to identify a string in the text data that identifies boundaries of the portions of the video stream that are to be skipped during presentation by the DVR. The string is provided to the DVR, and the DVR utilizes the string to skip the portion of the video stream during presentation of the video stream by the DVR.
Li, Matsuda, Van Veldhuisen, Hodge and other prior arts do not singularly or in combination disclose the limitations “obtaining a manifest file for an adaptive bitrate media stream of media content, wherein the manifest file comprises: a uniform resource identifier identifying a chunk of the media content, a program change indicator identifying a program boundary between a first program and a second program within the chunk, and track information indicating durations of fragments of the chunk”, in combination with other elements recited in independent claim 1 and similarly in independent claims 10 and 18. These limitations in combination with the remaining claim limitations provide a novel approach for indicating a program boundary in an adaptive bitrate media stream by generating multiple transcoded media output streams of different bit rates from an input linear media stream, fragmenting the multiple transcoded media output streams into chunks, detecting a program boundary in the input linear media stream, and supplying a program change indicator in a manifest file for implementing program change features in mobile communication devices, (IFW [0012-0015]).
Dependent claims 2-9,11-17 and 19-20 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451